Citation Nr: 1511110	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1943 to December 1945.  He died in February 1978.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio through a special processing unit and was subsequently transferred back to the RO in Montgomery, Alabama.

The Board notes that in September 2014, the Board received documents the appellant had submitted to the attention of President Barack Obama.  The appellant has not waived initial RO consideration of this evidence; however, as the evidence is duplicative of documents already associated with the claim's folder, no waiver is needed.  See 38 C.F.R. § 20.1304.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2007 Board decision, the Board denied the appellant's claim to reopen a previous claim for entitlement to service connection for the Veteran's cause of death.  The appellant did not appeal.  

2.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the Veteran's cause of death. 


CONCLUSIONS OF LAW

1.  The December 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for the Veteran's cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).
In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the context of claims which have been previously denied, the VA must provide notice of the evidence and information that is necessary to establish entitlement to service connection.  See VAOPGCPREC 06-14.  A June 2008 letter informed the appellant of what was required to substantiate her claim for service connection for the Veteran's cause of death.  

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.

Here, a medical opinion was not obtained in connection with the appellant's claim and the Board finds that the appellant is not entitled to one.  As discussed below, the Board has determined that the appellant has not submitted new and material evidence to reopen her claim.  Accordingly, there is no duty to afford a medical opinion in this case and VA has satisfied its duty to assist the appellant in this regard.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2014).

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant has an extensive history of claims to reopen her previously denied claim for entitlement to service connection for the Veteran's cause of death.  The Board will focus on the most recent denial.  In December 2007, the Board denied the appellant's claim to reopen.  Specifically, the Board declined to reopen the appellant's claim because she had not submitted new and material evidence which showed a relationship between the Veteran's service and the diseases which caused his death.  The appellant was informed that the denial was a final decision and of her right to appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant did not appeal the denial.
Since the December 2007 denial, the appellant submitted: (1) a December 2007 letter which indicated that Veteran was discharged with a respiratory disorder and ulcers and listed the Veteran's "gave orders" which she claims proves that he was stationed in Las Vegas, Nevada; (2) newspaper articles indicating that the appellant received awards on behalf of her husband for his World War II service; (3) a March 2010 statement indicating that the appellant had the Veteran's old assistive devices in her possession; and (4) January 2009 and March 2010 statements which indicated that the Veteran was receiving Veteran and Social Security Administration (SSA) benefits at his time of death. 

The Board notes that all of the evidence, with the exception of two documents, submitted after the December 2007 is duplicative of the evidence already of record.  The December 2007 letter is duplicative of a letter received and reviewed in April 2004.  The newspaper articles are duplicative of articles received and reviewed in September 2003.  The March 2010 statement is duplicative of a statement received and reviewed in July 2004.  The January 2009 and March 2010 statements which indicated that the Veteran was receiving VA and SSA benefits at the time of his death is new, as it had not been previously reviewed by decisionmakers.  However, the evidence is not material, as it does not raise a reasonable possibility of substantiating the claim.  In that regard, the evidence of record indicates that the Veteran was receiving non-service connected pension at the time of his death and therefore evidence of VA payments do not raise of the possibility of substantiating the appellant's current claim for service connection for the Veteran's cause of death.  

In sum, the evidence received since the December 2007 Board decision does not offer any new, probative information pertaining to the appellant's claim.  Although the Board appreciates the Veteran's service, the appellant has not presented evidence which would permit the Board to rule in her favor.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the December 2007 Board decision have not been cured.  Therefore, the claim may not be reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for the Veteran's cause of death not having been submitted, the claim to reopen is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


